SECURITIES AND EXCHANGE COMMISSION Washington, D. C. SCHEDULE 13G Under the Securities Exchange Act of Dime Community Bancshares, Inc. (Name of Issuer) Common Stock, par value $.01 per share (Title of Class of Securities) 253922-10-8 (CUSIP Number) N/A Date of Event which Requires Filing of this Statement Check the appropriate box to designate the rule pursuant to which the Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 253922-10-8 13G Page 2 of 6 Pages 1 NAME OF REPORTING PERSON SS. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (Voluntary) The Compensation Committee of Dime Community Bancshares, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware Corporation's Compensation Committee organized in New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 141,710 6 SHARED VOTING POWER 3,759,420 7 SOLE DISPOSITIVE POWER 141,710 8 SHARED DISPOSITIVE POWER 3,759,420 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,901,130 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES* 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 11.41% of 34,179,900 shares of Common Stock outstanding as of December 31, 2008. 12 TYPE OF REPORTING PERSON* 00 *SEE INSTRUCTION BEFORE FILLING OUT! Page3 of 6 Pages Item 1(a) Name of Issuer:Dime Community Bancshares, Inc. ("Company") Item 1(b) Address of Issuer's Principal
